Exhibit 10.29

 

 

 

March 12, 2019

 

Darren W. Karst

 

Re:                             Separation of Employment

 

Dear Darren:

 

This letter agreement (this “Agreement”) confirms our understanding and
agreement with respect to your separation of employment with Rite Aid
Corporation (the “Company,” and together with you, the “Parties”). Capitalized
terms not otherwise defined herein will have the meanings attributed to them in
your employment agreement with the Company, effective as of July 24, 2014, as
amended (the “Employment Agreement”).

 

1.                                      Employment Transition Period. The
Parties have mutually agreed, in the interest of an orderly succession of your
role, to continue your employment with the Company from March 12, 2019 through
May 31, 2019 (such period, the “Employment Transition Period”), subject to the
provisions of this Section 1 below. During the Employment Transition Period, the
Parties agree that: (a) you will continue to receive your Base Salary in effect
as of the date hereof plus all applicable benefits and perquisites, accrual and
crediting of applicable amounts under the Company’s annual performance bonus
plan, vesting of equity and other long-term incentive awards in accordance with
the terms thereof and reimbursement of expenses, (less, in each case, applicable
deductions and withholdings in accordance with Company’s usual payroll practices
and procedures), and (b) you will continue in a full-time, non-executive,
non-officer employment role reporting to the Company’s Chief Executive Officer
(“CEO”), assisting with the transfer of your responsibilities and such other
advisory activities as you and the CEO previously discussed in connection with
this transition. You acknowledge that your last day of employment with the
Company shall be May 31, 2019 (the “Separation Date”). Effective as of the date
hereof, you hereby irrevocably resign from all positions you hold with the
Company and its subsidiaries, including as Senior Executive Vice President,
Chief Financial Officer and Chief Administrative Officer and agree to execute
any additional documents required by the Company to effectuate such
resignations. You agree that, following the Separation Date, you will not
represent yourself to be associated in any capacity with the Company or any of
its subsidiaries or affiliates (collectively, the “Company Group”).

 

2.                                      Accrued Benefits Severance.

 

(a)                                 Whether or not this Agreement becomes
effective pursuant to its terms, the Company will pay you the Accrued Benefits
set forth on Appendix A hereto, less all applicable withholdings and deductions.

 

(b)                                 Provided that this Agreement becomes
effective on the Release Effective Date (as defined in Section 5(c) below) and
you remain in compliance with this Agreement (other than the requirement that
you remain employed through the end of the Employment Transition Period) at all
times, the Company will pay you the severance payments

 

--------------------------------------------------------------------------------



 

and benefits set forth on Appendix A items 2(a) through 2(e), in each case less
all applicable withholdings and deductions, at the time and in the form set
forth on Appendix A.

 

(c)                                  Provided that you do not resign your
employment without Good Reason (and not due to Disability) prior to the end of
the Employment Transition Period, this Agreement becomes effective on the Second
Release Effective Date (as defined in Section 5(d) below) and you remain in
compliance with this Agreement at all times, the Company will pay you an amount
equal to $100,000 (the “Second Release Consideration”), less all applicable
withholdings and deductions, paid in equal installments over the twenty-four
month period following the Second Release Effective Date in accordance with the
Company’s regular payroll practices, with any payments that would have otherwise
been made during the period between the Separation Date and the Second Release
Effective Date to be paid to you in a cash lump sum payment with the first
installment.

 

3.                                      Release.

 

(a)                                 You hereby release, discharge and forever
acquit the Company, and its affiliates and subsidiaries and each of their past,
present and future stockholders, directors, employees, agents, successors and
assigns of the foregoing, in their personal and representative capacities
(individually, “Company Party,” and collectively, the “Company Parties”), from
liability for, and hereby waive, any and all claims, charges, liabilities,
causes of action, rights, complaints, sums of money, suits, debts, covenants,
contracts, agreements, promises, benefits, obligations, damages, demands or
liabilities of every nature, kind and description, in law, equity or otherwise,
whether known or unknown, suspected or unsuspected (collectively, “Claims”)
which you or your heirs, executors, administrators, spouse, relatives,
successors or assigns ever had, now have or may hereafter claim to have by
reason of any matter, cause or thing whatsoever: (i) arising from the beginning
of time through the date upon which you sign this Agreement or re-execute this
Agreement (as applicable) including, but not limited to (A) any such Claims
relating in any way to your employment relationship with the Company or any
other Company Parties, and (B) any such Claims arising under any federal, state,
local or foreign statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act (the “ADEA”), Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, the Pennsylvania Human Relations Act, the Pennsylvania
Equal Pay Law and any other federal, state, local or foreign law (statutory,
regulatory or otherwise) that may be legally waived and released; (ii) relating
to wrongful employment termination; or (iii) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company or any of the other Company Parties and you,
including, without limitation, the Employment Agreement, between you and the
Company and any incentive compensation plan or equity plan with any Company
Party. Notwithstanding the above, this release does not extend to (A) claims for
Accrued Benefits; (B) claims for worker’s compensation benefits or for an
occupational disease; (C) any whistleblower claims arising under the
Sarbanes-Oxley Act or Dodd-Frank Wall Street Reform and Consumer Protection Act;
(D) claims to require the Company to honor its commitments set forth in this
Agreement; (E) claims to interpret or to determine the scope, meaning or effect
of this Agreement; (F) claims for indemnification and officers and directors
liability insurance coverage under Section 4.7 of the Employment Agreement, the
Company’s

 

2

--------------------------------------------------------------------------------



 

charter, by-laws or applicable law; and/or (G) claims that cannot be waived as a
matter of law pursuant to federal, state, or local law (collectively, clauses
(A) through (G) are the “Excluded Claims”).

 

(b)                                 You further acknowledge and agree that,
except with respect to the payments, benefits and performance and vesting credit
set forth in Section 1, the Excluded Claims and the payments and benefits set
forth on Appendix A, the Company Parties have fully satisfied any and all
obligations whatsoever owed to you arising out of your employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to you by the Company or any other Company Party.

 

4.                                      Attorney Consultation; Voluntary
Agreement.

 

(a)                                 You acknowledge that (i) the Company has
advised you to consult with an attorney of your own choosing before signing this
Agreement, (ii) you have been given the opportunity to seek the advice of
counsel, (iii) you have carefully read and fully understand all of the
provisions of this Agreement, including the release in Section 3 (the
“Release”), (iv) the Release specifically applies to any rights or claims you
may have against the Company Parties pursuant to the ADEA, (v) you are entering
into this Agreement knowingly, freely and voluntarily in exchange for good and
valuable consideration to which you are not otherwise entitled, including the
payments and benefits referenced in items 2(a) through 2(e) of Appendix A of
this Agreement and (vi) you have the full power, capacity and authority to enter
into this Agreement.

 

(b)                                 This Agreement is being offered to you in
connection with a group termination. In accordance with 29 C.F.R. § 1625.22,
attached hereto as Appendix B is a listing of the ages and job titles of persons
who were selected for this termination program and persons in the same
decisional unit who were not selected for this termination program.

 

5.                                      Review and Revocation Period.

 

(a)                                 You have forty-five (45) days following your
receipt of this Agreement to review its terms, including the Release, and to
reflect upon them and consider whether you want to sign it, although you may
sign it sooner. You understand and agree that you may consent to this Agreement,
including the Release, by signing and returning this Agreement within the
applicable time frame to General Counsel, Rite Aid Corporation, 30 Hunter Lane,
Camp Hill, PA 17011 or by e-mail at jcomitale@riteaid.com.

 

(b)                                 You may revoke your consent to the Release
within the seven day period beginning on the date you execute this Agreement
(such seven day period being referred to herein as the “Release Revocation
Period”). To be effective, such revocation must be in writing signed by you and
delivered to the Company at the above address before 11:59 p.m., Eastern
Standard time, on the last day of the Release Revocation Period.

 

(c)                                  In the event of such revocation by you, the
Release shall be of no force or effect, and you will not have any rights and the
Company will not have any obligations under Section 2(b) of this Agreement.
Provided that you do not revoke your consent to the Release within the Release
Revocation Period, the Release shall become effective on the eighth

 

3

--------------------------------------------------------------------------------



 

(8th) calendar day after the date upon which you execute this Agreement (the
“Release Effective Date”).

 

(d)                                 In order to be entitled to the payments
referenced in Section 2(c) of this Agreement, you must re-execute this Agreement
on or within forty-five (45) days following the Separation Date. You may revoke
your re-execution of this Agreement within the seven day period beginning on the
date you re-execute this Agreement. If this Agreement is not re-executed within
such forty-five (45) day period, or if you timely revoke your re-execution, the
Company shall have no obligations under Section 2(c) of this Agreement. This in
no way affects your prior release of claims under this Agreement. Provided that
you do not timely revoke your re-execution of this Agreement, the Release shall
become effective on the eighth (8th) calendar day after the date upon which you
re-execute this Agreement (the “Second Release Effective Date”) and be deemed to
cover any claims which you have, may have had, or thereafter may have existing
or occurring at any time on or before the date on which you re-execute this
Agreement.

 

6.                                      Restrictive Covenants. You acknowledge
and agree that the confidentiality obligations and the restrictive covenants and
agreements set forth in Sections 6 and 7 of the Employment Agreement,
respectively, and any other written restrictive covenants and confidentiality
agreements in effect with the Company, are incorporated herein by reference and
fully made a part hereof for all purposes and remain in full force and effect.

 

7.                                      Cooperation. To the extent provided in
Section 5.3 of the Employment Agreement, you agree that, at mutually agreeable
times, you will meet with representatives of the Company, or its respective
parent or subsidiary company representatives and provide any information you
acquired during the course of your employment relating in any way to any legal
disputes involving the Company. You further agree that you will cooperate fully
with the Company relating to any such litigation matter or other legal
proceeding in which you were involved or on which you have knowledge by virtue
of your employment with the Company, including any existing or future litigation
or other legal proceeding involving the Company, whether administrative, civil
or criminal in nature in which and to the extent the Company deems your
cooperation necessary. You will be entitled to reimbursement by the Company of
reasonable costs and expenses incurred by you in connection with complying with
your obligations under this Section 7.

 

8.                                      Non-Disparagement. You agree that you
will not make any disparaging comments or remarks, in writing, orally or
electronically (“Disparaging Remarks”), about the Company and its respective
products and services. The Company agrees that current or future members of its
senior management team will not, for as long as such individuals, respectively,
remain affiliated with the Company, make any Disparaging Remarks about you.

 

9.                                      Permitted Disclosures. Pursuant to 18
U.S.C. § 1833(b), you will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company that (a) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to your attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. If you file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, you may disclose the

 

4

--------------------------------------------------------------------------------



 

trade secret to your attorney and use the trade secret information in the court
proceeding if you (I) file any document containing the trade secret under seal
and (II) do not disclose the trade secret except pursuant to court order.
Nothing in this Agreement or any other agreement you have with the Company is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section.
Further, nothing in any agreement you have with the Company will prohibit or
restrict you from making any voluntary disclosure of information or documents
related to any violation of law to any governmental agency or legislative body,
or any self-regulatory organization, in each case, without advance notice to the
Company.

 

10.                               No Admission. Nothing herein will be deemed to
constitute an admission of wrongdoing by you or any of the Company Parties.
Neither this Agreement nor any of its terms may be used as an admission or
introduced as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this Agreement.

 

11.                               Counterparts. This Agreement may be executed
in counterparts, and each counterpart, when so executed and delivered, will be
deemed to be an original and both counterparts, taken together, will constitute
one and the same Agreement. A faxed or .pdf-ed signature will operate the same
as an original signature.

 

12.                               Successors and Assigns. This Agreement will
inure to the benefit of and be binding upon the Company and any successor
organization which shall succeed to the Company by acquisition, merger,
consolidation or operation of law, or by acquisition of assets of the Company
and any assigns. You may not assign this Agreement, except with respect to the
rights provided under Section 2 of this Agreement, which will inure to the
benefit of your heirs, executors and administrators. In the event of your death
at any time, your estate will receive all unpaid payments and benefits due you
under this Agreement, including under Appendix A.

 

13.                               Severability; Blue-Penciling. The provisions
of this Agreement are severable and the invalidity of any one or more provisions
will not affect the validity of any other provision. In the event that a court
of competent jurisdiction shall determine that any provision of this Agreement
or the application thereof is unenforceable in whole or in part because of the
scope thereof, the Parties hereto agree that said court in making such
determination shall have the power to reduce the scope of such provision to the
extent necessary to make it enforceable, and that this Agreement in its reduced
form shall be valid and enforceable to the full extent permitted by law.

 

14.                               Governing Law. This Agreement will be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to any conflict of law principles thereof that
would give rise to the application of the laws of any other jurisdiction.

 

15.                               Entire Agreement/No Oral Modifications. This
Agreement constitutes the entire agreement between you and any of the Company
Parties with respect to the subject matter hereof and supersedes all prior
discussions, negotiations, representations, arrangements or agreements relating
thereto, whether written or oral, including but not limited to the Employment
Agreement, provided, however, that Section 4.7 of the Employment Agreement shall
survive the

 

5

--------------------------------------------------------------------------------



 

Separation Date, and Sections 6 and 7 of the Employment Agreement shall remain
in effect, for the duration and on the terms set forth therein. You represent
that in executing this Agreement, you have not relied on any representation or
statement not set forth herein. No amendment or modification of this Agreement
shall be valid or binding on the Parties unless in writing and signed by both
Parties.

 

*                                        
*                                         *

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the dates
indicated below.

 

Rite Aid Corporation

 

Darren W. Karst

 

 

 

 

 

 

 

By:

/s/ James J. Comitale

 

/s/ Darren W. Karst

 

Name: James J. Comitale

 

Darren W. Karst

 

Title: SVP, General Counsel & Secretary

 

 

 

 

Date: March 12, 2019

Date: March 12, 2019

 

 

 

RE-EXECUTION ON OR AFTER THE SEPARATION DATE
ACKNOWLEDGED AND AGREED

 

Darren W. Karst

 

 

 

/s/ Darren W. Karst

 

Darren W. Karst

 

 

 

Date:

July 9, 2019

 

 

--------------------------------------------------------------------------------



 

APPENDIX A

 

ACCRUED BENEFITS AND SEVERANCE BENEFITS

 

1.              Accrued Benefits: The Company will pay or provide to you through
the Separation Date (i) your Base Salary earned plus any paid time off that has
been accrued but unused in accordance with the Company’s policies; (ii) any
reimbursements owed to you pursuant to Sections 4.2, 4.4, and 4.6 of the
Employment Agreement; (iii) $415,125, representing the remaining 50% of your
Retention Award (as defined in your retention letter agreement dated
February 20, 2018 (the “Retention Letter”)) pursuant to the terms of the
Retention Letter on May 1, 2019; and (iv) vesting and actual performance credit
under all outstanding equity and other long-term incentive awards; and (v) the
amounts accrued and credited to your account under the Company’s Supplemental
Executive Retirement Plan, 401(k) Savings Plan and other tax-qualified
retirement plans and employee welfare benefits in each case in accordance with
the terms and conditions of such employee benefit plans, programs or
arrangements (the “Accrued Benefits”).

 

2.              Severance Benefits: You will be paid or provided with the
following payments/benefits:

 

a.              (i) $3,728,375, representing two times the sum of Base Salary
and Annual Target Bonus less the Second Release Consideration in respect of the
Release, payable in equal installments over 24 months following the Separation
Date in accordance with the Company’s regular payroll practices and
(ii) $100,000 representing the Second Release Consideration in respect of the
Second Release, payable in the time and form set forth in Section 2(c).

 

b.              Annual bonus for FY 2019 based on actual performance (as
determined on a basis consistent with the methodology applied to members of the
Company’s executive team generally). To the extent earned, the annual bonus will
be paid at the same time as annual performance bonus amounts are paid to the
Company’s executive team generally.

 

c.               Pro-rata portion of your annual bonus for FY 2020 based on
actual performance following determination by the Board that the Company has
achieved or exceeded its annual performance targets for the year, determined by
multiplying your then Annual Target Bonus (on the date hereof, 125% of your Base
Salary) by a fraction (x) the numerator of which is the number of days between
the beginning of the 2020 fiscal year and the Separation Date and the
denominator of which is 365, paid at the same time as annual performance bonus
amounts are paid to the Company’s executive team generally in respect of FY
2020.

 

d.              Accelerated vesting as of the Separation Date with respect to
those stock options and restricted stock awards that would have vested within
the two (2) year period following the Separation Date.

 

e.               With respect to health insurance coverage, the cost of COBRA
continuation coverage to be elected by you (and equivalent benefits which shall
be provided by the Company following expiration of any COBRA continuation
period) to you and your immediate family for a period of two (2) years following
the Separation Date.

 

A-1

--------------------------------------------------------------------------------